Citation Nr: 0511278	
Decision Date: 04/20/05    Archive Date: 04/27/05

DOCKET NO.  02-12 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ankle disability. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, wherein the RO denied service 
connection for bilateral knee and right and left ankle 
disabilities.  

In October 2003, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case is ready for final appellate 
review. 

The veteran's current claim for service connection for a left 
ankle disability is not his first such claim.  By a September 
1979 rating decision, the RO denied service connection for a 
left ankle disability.  Thus, the issue before the Board is 
whether new and material evidence has been received to reopen 
a claim for service connection for left ankle disability.  
38 U.S.C.A. § 5102 (West 2002); Barnett v. Brown 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  

By a February 2005 rating decision, the RO granted service 
connection for right ankle disability and assigned an initial 
ten percent disability rating.  In view of the foregoing, 
this issue has been resolved and is not on appeal before the 
Board.  
See generally Grantham v. Brown, 114 F.3d.1156 (Fed. Cir. 
1997).  Thus, the only issues remaining for appellate review 
are the ones listed on the front page of this decision: 
whether service connection should be granted for bilateral 
knee disability and whether new and material evidence has 
been received to reopen a claim for service connection for 
left ankle disability. 

(The issue of whether new and material evidence has been 
received to reopen a claim for service connection for left 
ankle disability is deferred pending completion of the 
evidentiary development requested in the remand below).


REMAND

The veteran contends, in essence, that he has bilateral knee 
disabilities as a result of performing numerous "combat" 
parachute jumps while stationed with Company B, 82d Battalion 
with the United States Army in the Dominican Republic in 
1965.  In support of this contention, the veteran's DD 214 
reflects that he was awarded the Parachute Badge. 

Service medical records are entirely negative for any 
clinical findings or subjective complaints referring to the 
knees.  Post-service private and VA medical evidence, dating 
from August 1977 to January 2005, reflect that in May 1980, 
the veteran reported having injured his left knee playing 
tennis.  Private X-rays of the knees, performed in March 
1984, showed slight minimal degenerative changes.  When seen 
at a private facility in August 1994, the veteran complained 
of right knee pain over the previous months after he had 
started a walking program.  At that time, X-rays of the knees 
showed no change when compared to X-rays, performed in March 
1984.  The examining physician recorded an impression of mild 
osteoarthritis.  

Upon evaluation by VA in November 2004, the veteran reported 
having undergone an open medical meniscectomy in the early 
1970's at a private facility.  After a physical evaluation of 
the veteran, diagnoses of bilateral knee osteoarthritis, with 
the right being more severe than the left, and status-post 
right medial meniscectomy were entered.  The VA examiner 
concluded that the veteran had sustained an injury to the 
left ankle during service and that the right knee could 
reasonably be attributed to the outfall of the left ankle 
injury (service medical records show that in May 1964, the 
veteran sustained a right ankle sprain).  

With regard to the left knee, the examiner opined that the 
left knee degenerative arthritis was more likely than not to 
have been the outfall of a vigorous lifestyle over a 
prolonged period of time.  

In a January 2005 addendum to the November 2004 examination, 
the examiner indicated that he had reviewed the veteran's 
service medical records and that it was his opinion that, 
"his knee injury can be related to the ankle injury because 
of a prolonged abnormal gait."  Unfortunately, what ankle 
and what knee are not specified.  In light of the ambiguity 
of this opinion, the examiner should be asked to review the 
examination report and provide clarification as to which knee 
and ankle he is referring to in his January 2005 addendum.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should contact the VA 
orthopedist who conducted the November 
2004 VA examination and provided the 
January 2005 addendum.  Specifically, the 
examiner should clarify exactly what knee 
and ankle injuries or disabilities he was 
referring to in his statement that the 
veteran's "knee injury can be related to 
the ankle injury because of a prolonged 
abnormal gait."  If the examiner finds 
that another examination is required to 
address these questions, such an 
examination should be scheduled.  

2.  If the January 2005 VA orthopedist is 
no longer available, the RO should make 
arrangements with the appropriate VA 
medical facility for the appellant to be 
afforded an examination by another 
specialist in orthopedics to examine the 
veteran.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
service medical records, the November 
2004 examination report, and the January 
2005 addendum.  All necessary special 
studies or tests are to be accomplished.  

After a review of the examination 
findings and the entire evidence of 
record, the examiner must render an 
opinion as to whether any currently 
diagnosed bilateral knee disability had 
its onset during service or was caused or 
made worse by the service-connected right 
ankle disability.  If there is no 
relationship to the appellant's service 
or to his service-connected right ankle 
disability, such findings and conclusions 
should be affirmatively stated.  The 
complete rationale for any opinion 
expressed should be included in the 
examination report.  

3.  The RO should then review and re-
adjudicate the appellant's claim for 
service connection for bilateral knee 
disability in light of the evidence added 
to the record since the July 2002 
statement of the case was issued.  The RO 
should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  If any such action does not 
resolve the claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.


(CONTINUED ON THE NEXT PAGE).





No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	ROBERT E. O'BRIEN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



